internal_revenue_service number release date index number ----------------------------------- ------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------- telephone number --------------------- refer reply to cc psi plr-108524-14 date date legend decedent trust_beneficiary date date date a b court charity x y - ---------------------------- - -------------------------------------------------------------------- - ------------------- - ---------------------- - --------------------- - --------------------------- - --------- - --------- - ------------------------------------------------------------ - -------------------------------------------------------- - -- - ------- dear ----------------- this letter responds to your letter dated date and prior submissions requesting rulings concerning the reformation of a_trust under sec_2055 of the internal_revenue_code on date decedent created a revocable_trust trust under article third upon the death of decedent the trust income is payable equally to decedent’s mother if living and to beneficiary upon the death of the survivor decedent’s mother or beneficiary the trustees are to distribute the remaining trust assets to charity article third also provides that it is subordinate to article sixth under article sixth the decedent’s executor or administrator may request funds for estate transfer inheritance legacy and succession taxes by reason of decedent’s death debts of the decedent and funeral_expenses and all legacies payable by the executor under decedent’s will decedent’s mother predeceased decedent decedent died testate on date plr-108524-14 under article first of decedent’s will decedent’s executor was authorized to exercise to the extent as he shall deem necessary or desirable the rights given to him under article sixth of trust under article eleventh of the will decedent devised and bequeathed the remainder of his estate to trust trust does not qualify for the estate_tax charitable deduction under sec_2055 because trust is not a charitable_remainder_annuity_trust crat or a charitable_remainder_unitrust crut within the meaning of sec_664 or d on date to qualify trust for the estate_tax charitable deduction the executor of decedent’s estate and trustees of trust filed a petition for reformation in court to reform the trust under sec_2055 in order to qualify trust as a charitable_remainder_unitrust described in sec_664 date is within days after the last date including extension for filing decedent’s estate_tax_return upon receipt of a favorable private_letter_ruling the executor and trustees propose to amend the original complaint and seek the court’s approval of the reformation as proposed trust will be reformed to create a charitable_remainder_unitrust crut and an administrative trust a-trust trust as reformed provides that the first day of the unitrust period is the date of decedent’s death and the last day of the unitrust period is the date of death of beneficiary during the unitrust period the trustee is to distribute in quarterly payments x percent of the net fair_market_value of the trust valued annually on the first day of each taxable_year the unitrust_amount is to be distributed a percent to beneficiary and the balance b percent to charity upon expiration of the unitrust term the trustee is to distribute all of the principal and accrued but undistributed_income of trust free of trust to charity the unitrust recipients entered into a settlement agreement reflecting the proposed reformation upon reformation dollar_figurey from trust will be transferred to the crut the remaining trust property will be transferred to a-trust at the completion of the estate administration and the payment of all the estate expenses from a-trust the trustees will transfer the remaining a-trust assets to the crut your authorized representative has requested the following rulings the interest created in article third of the trust is a reformable_interest within the meaning of sec_2055 the proposed reformation will result in a qualified_reformation of the trust within the meaning of sec_2055 a deduction under sec_2055 will be allowable for the present_value of the remainder_interest of trust as proposed plr-108524-14 the unitrust_amount payable to charity under the terms of crut as proposed will constitute a fixed percentage within the meaning of sec_2055 and a federal estate_tax charitable deduction under sec_2055 will be allowed for the present_value of this interest the crut will be a charitable_remainder_unitrust effective on date law and analysis sec_664 provides in relevant part that a crut is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year - a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-1 of the income_tax regulations provides that in part in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust sec_1_664-1 example provides as follows on date h transfers property to a_trust over which he retains an interv vivos power of revocation the trust is to pay w percent of the value of the trust assets valued annually for her life remainder to charity the trust would satisfy all the requirements of sec_664 if it were irrevocable for purposes of sec_664 the trust is not deemed created in because h is treated as the owner of the entire trust under subpart e on date h plr-108524-14 predeceases w at which time the trust becomes irrevocable for purposes of sec_664 the trust is deemed created on date because that is the earliest date on which h is not treated as the owner of the entire trust under subpart e the trust becomes a charitable_remainder_trust on date because it meets the definition of a charitable_remainder_trust from its creation sec_1_664-1 example provides as follows the facts are the same as in example except that the residue of h’s estate is to be paid to the trust and the trust is required to pay h’s debts the trust is not a charitable_remainder_trust at h’s death because it does not function exclusively as a charitable_remainder_trust from the date of its creation which in this case is the date it becomes irrevocable sec_1_664-1 example provides as follows i in h transfers property to trust a over which he retains an inter_vivos power of revocation trust a which is not a charitable_remainder_trust is to provide income or corpus to w until the death of h upon h’s death the trust is required by its governing instrument to pay the debts and administration_expenses of h’s estate and then to terminate and distribute all the remaining assets to a separate trust b which meets the definition of a charitable_remainder_annuity_trust ii trust b will be a charitable_remainder_trust from the date of its funding because it will function exclusively as a charitable_remainder_trust from its creation for purposes of sec_2055 trust b will be deemed created at h’s death if the obligation to pay the annuity amount begins on the date of h’s death for purposes of sec_664 trust b becomes a charitable_remainder_trust as soon as it is partially or completely funded consequently unless trust b has unrelated_business_taxable_income the income of the trust is exempt from all taxes imposed by subtitle a of the code and any distributions by the trust even before it is completely funded are governed by the rules of sec_664 any distributions made by trust a including distributions to a recipient in respect of annuity amounts are governed by the rules of subchapter_j chapter subtitle a of the code other than sec_664 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides that in part for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for_the_use_of religious charitable scientific literary or educational organizations described in sec_2055 through a sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the plr-108524-14 decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest other than a remainder_interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides for the reformation of interests to comply with the requirements of sec_2055 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if - i any difference between i the actuarial value determined as of the date of the decedent’s death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent’s death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides in part that sec_2055 does not apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed a judicial proceeding is commenced to change the interest into a qualified_interest sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 in this case the charitable_remainder interest constitutes a reformable_interest under sec_2055 because as originally drafted trust provides for a charitable plr-108524-14 remainder_interest that is presently ascertainable and hence severable from the noncharitable interests prior to the enactment of sec_2055 such interests would have been deductible under sec_2055 see sec_20_2055-2 of the estate_tax regulations although the payments to beneficiary were not expressed in specified dollar amounts or a fixed percentage of the fair_market_value of the property as required by sec_2055 a judicial proceeding was commenced as provided under sec_2055 before the 90th day after the last date including extensions for filing decedent’s estate_tax_return further the reformation satisfies the requirements of sec_2055 ii and iii because the difference between the actuarial value determined as of the date of the decedent’s death of the qualified_interest and the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest the nonremainder interest terminates at the same time both before and after the reformation and the reformation is effective as of the date of decedent’s death further we conclude that the payment of estate_taxes and administrative expenses from a-trust as reformed will not cause the crut to fail to qualify as a charitable_remainder_trust under sec_664 and the regulations thereunder accordingly based on the information submitted and representations made we conclude that the reformation of trust as described above will be a qualified_reformation within the meaning of sec_2055 provided the reformation is effective under local law and provided the trust as reformed meets the requirements for a charitable_remainder_unitrust under sec_664 and and the applicable regulations assuming the crut otherwise qualifies as a charitable_remainder_unitrust decedent’s estate will be allowed a federal estate_tax charitable deduction under sec_2055 for the present_value of the charitable_remainder interest of the crut and the b percent payable to charity except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express no opinion as to whether the crut as reformed qualifies as a charitable_remainder_unitrust under sec_664 and and the regulations thereunder see revproc_2014_3 2014_1_irb_111 sec_4 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-108524-14 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes cc
